Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, drawn to claims 1-8 and 19 in the reply filed on 2/22/2022 is acknowledged.
This application is in condition for allowance except for the presence of claims 9-18 and 20 directed to Invention 2 non-elected without traverse.  Accordingly, claims 9-18 and 20 been cancelled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: description of the conductor-exposed portion and a connection portion configured to be brought into contact with a probe of a resistance measurement apparatus in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Figures 12-21 supportively illustrates a configuration that fulfills the limitations interpreted under under 35 U.S.C. 112(f).
Allowable Subject Matter
Claims 1-8 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a stator, comprising: a stator core including a plurality of slots extending in a radial direction and formed at intervals in a circumferential direction; and 
a plurality of segment coils that form a stator coil through electrical connection between corresponding ends, at least parts of the segment coils being attached to the stator core so as to adjoin each other in the radial direction in each of the slots, the corresponding ends of the segment coils being electrically connected together via a coupling member or by being fitted together, each of the segment coils including a conductor-exposed portion located close to a connection portion between the corresponding segment coils and configured to be brought into contact with a probe of a resistance measurement apparatus.
Hattori (U. S. Patent Publication 2016/0172919) teaches a related prior art where the coil segments join in the slots, as shown in figure 4.  Matsumoto et al. (U. S. Patent Publication 2019/0222087) teaches where the segment coils 22a, 22b are joined via coupling members 24.  These technologies are both commonly assigned to Toyota, whose workers have pushes forward the coil segments joining technology for the electrical machine. Claim 1 distinguishes over the state of the art by the limitation. each of the segment coils including a conductor-exposed portion located close to a connection portion between the corresponding segment coils and configured to be brought into contact with a probe of a resistance measurement apparatus.
Hattori and Matsumoto et al. fail to teach the key feature of claim 1. The examiner did not discover prior art teaching the claimed subject matter. Claim 1 is considered non-obvious with respect to the closest related prior art. Claims 1-8
Claim 19 is allowable for an annular coil, comprising a plurality of segment coils in which corresponding ends are electrically connected together, at least parts of the segment coils being arranged so as to adjoin each other in a radial direction, the annular coil including a plurality of layers each including the ends of the segment coils adjacent to each other in a circumferential direction, the layers being arranged in the radial direction, wherein: the corresponding ends are electrically connected together via a coupling member or by being fitted together; and each of the segment coils includes a conductor-exposed portion located close to a connection portion between the corresponding segment coils and configured to be brought into contact with a probe of a resistance measurement apparatus.
Claim 19 closely relates to claim 1, but includes the same key feature as claim 1.  Claim 19 is considered non-obvious with respect to the same references and rationale applied to claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        April 5, 2022